Exhibit 99.(R)(1) AMENDED AND RESTATED CODE OF ETHICS FOR APOLLO INVESTMENT CORPORATION Section I. Statement of General Fiduciary Principles This Amended and Restated Code of Ethics (the “Code”) has been adopted by Apollo Investment Corporation (the “Corporation”) in compliance with Rule 17j-1 under the Investment Company Act of 1940 (the “Act”).The purpose of the Code is to establish standards and procedures for the detection and prevention of activities by which persons having knowledge of the investments and investment intentions of the Corporation may abuse their fiduciary duty to the Corporation, and otherwise to deal with the types of conflict of interest situations to which Rule 17j-1 is addressed. The Code is based on the principle that the directors and officers of the Corporation, and the managers, partners, officers and employees of Apollo Investment Management, L.P. (the “Adviser”), who provide services to the Corporation, owe a fiduciary duty to the Corporation to conduct their personal securities transactions in a manner that does not interfere with the Corporation’s transactions or otherwise take unfair advantage of their relationship with the Corporation.All Access Persons (as defined below) are expected to adhere to this general principle as well as to comply with all of the specific provisions of this Code that are applicable to them.With the exception of the Independent Directors of the Corporation, Access Persons of the Corporation are also subject to the Adviser’s Code of Ethics as Covered Persons of the Adviser (as defined in the Adviser’s Code of Ethics), and must comply with all applicable provisions of that Code of Ethics in addition to the provisions of this Code.The Corporation also has adopted the Stock Trading Policy for Independent Directors, which governs transactions in stock of the Corporation by the Independent Directors. Technical compliance with the Code will not automatically insulate any Access Person from scrutiny of transactions that show a pattern of compromise or abuse of the individual’s fiduciary duty to the Corporation.Accordingly, all Access Persons must seek to avoid any actual or potential conflicts between their personal interests and the interests of the Corporation and its shareholders.In sum, all Access Persons shall place the interests of the Corporation before their own personal interests. All Access Persons must read and retain this Code of Ethics. Section II. Definitions (A)“Access Person” means an Advisory Person (as defined below) of the Corporation or of the Adviser.All of the Adviser’s directors, officers, and members are presumed to be Access Persons, and all of the Corporation’s directors and officers are presumed to be Access Persons. (B)An “Advisory Person” of the Corporation or the Adviser means: (i) any director, officer, general partner or employee of the Corporation or the Adviser, or any company in a Control (asdefined below) relationship to the Corporation or the Adviser, who in connection with his or her regular functions or duties makes, participates in, or obtains information regarding the purchase or sale of any Covered Security (as defined below) by the Corporation, or whose functions relate to the making of any recommendation with respect to such purchases or sales; and (ii) any natural person in a Control relationship to the Corporation or the Adviser, who obtains information concerning recommendations made to the Corporation with regard to the purchase or sale of any Covered Security by the Corporation. (C)“Beneficial Ownership” is interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 (the “1934 Act”) in determining whether a person is a beneficial owner of a security for purposes of Section 16 of the 1934 Act and the rules and regulations thereunder. (D)“Chief Compliance Officer” means the Chief Compliance Officer of the Adviser.The current Chief Compliance Officer of the Adviser is John J. Suydam. (E)“Compliance Officer” means the Compliance Officer of the Adviser who has overall responsibility for ensuring the effectiveness of the Adviser’s Code of Ethics.Cindy Michel has been designated as the Compliance
